Title: From James Madison to Nicholas Van Zandt, [ca. 1 March 1820]
From: Madison, James
To: Zandt, Nicholas Van


                
                    [ca. 1 March 1820]
                
                J Madison presents his respects to Mr Vanzant, with an acknowlegement of the receipt of the acct. of Mr. Clark. After a lapse of eight years from the original date, and a silence for three more, it could not but be unlooked for. It might fairly be presumed that the Newspaper for which the charge is made, was like sundry others, never subscribed for; being voluntarily sent to the Executive of the U. S. from motives other than pecuniary, and not countermanded from respect to the motives. Mr. V. will however oblige J. M. by asertaining whether the paper in question was subscribed for; whether any previous acct. was ever sent; or whether there is ground for inferring that the delays have been occasioned by circumstances sufficiently explaining and justifying them. If the result of the enquiries impose, in the judgement of Mr. V., the slightest obligation, the acct. will be satisfied by an immediate remittance. J. M. & Mrs. M beg Mr. & Mrs. V. to be assured of their sensibility to the kind expressions conveyed in Mr. V.s note, & of the continuance of their best wishes for the happiness of both.
            